Citation Nr: 1241243	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  06-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD), based on a reopened claim therefor.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral eye disorder.  

4.  Entitlement to total disability rating for compensation based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to April 1972 and from June 1976 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This case was previously before the Board in April 2009, when it was remanded to permit the Veteran to appear for a hearing before the Board, sitting at the RO.  On remand, the Veteran failed to appear for his requested Board hearing.  The Board by its decision of February 2012 found that new and material evidence had been submitted to reopen a previously denied claim for service connection for an acquired psychiatric disorder and then remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, that reopened claim, as well as the Veteran's claims for service connection for hearing loss and an eye disorder and his claim for increase for a TDIU.  Following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

Notice is taken that during the period in which this case was most recently in remand status, the Veteran in a written, signed statement received by VA in December 2011 revoked his prior choice for representation of his interests in matters pending before VA, the Disabled American Veterans (DAV).  No other representative was appointed.  Despite such action, neither the RO nor the AMC undertook any action to recognize the Veteran's revocation of his power-of-attorney and, in fact, the AMC continued to recognize the DAV as the Veteran's representative in all subsequently compiled documents.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

Further clarification from the Veteran and his guardian is needed as to his revocation of his power-of-attorney to the DAV for representation of his interests in matters pending before VA, and if the Veteran and/or guardian responds, undertake those actions to effectuate the Veteran's preference.  If no response is received by VA, effectuate his December 2011 revocation of his power-of-attorney to the DAV.  

By its February 2012 remand, the Board specifically directed the AMC to obtain a copy of a VA audiology examination conducted on July 13, 2007, for inclusion in the Veteran's VA actual or virtual claims folder.  On remand, the AMC in June 2011 requested a copy of the July 2007 examination from the VA Medical Center in Montgomery, Alabama, and on the same date, the VA's Central Alabama Veterans Health Care System indicated in written correspondence to the AMC that the system of records named by the AMC did not contain an audiology examination dated July 13, 2007.  No further action was undertaken by the AMC, to include entry of a formal determination as to the unavailability of the July 2007 VA examination report.  Inasmuch as it remains unclear whether any VA audiology examination was accomplished on July 13, 2007, or if so, whether efforts by VA to obtain the report of that evaluation have been exhausted, remand is required to obtain clarification and any needed actions, including but not limited to notice to the Veteran of unavailability of the VA record in question.  

Also, the Veteran on remand was to be afforded VA ear, eye, and mental disorders examinations in order to ascertain more clearly the nature and etiology of each claimed disorder.  The AMC attempted to contact the Veteran by letters, dated in February and March 2011, to him through his spouse at her address in Montgomery, Alabama, or his guardian at her Armada, Michigan address, but each such letter was returned by postal authorities as undeliverable.  One of returned items of correspondence was annotated with handwritten information, including a change of address for the Veteran (Stop 18016 Riopelle at Nevada, Detroit, Michigan) and his wife (900 Satusma, Panama City, Florida).  

The record reflects that the AMC in February 2011, and again in March 2011, sought to arrange for the requested VA examinations to be accomplished, with notation that the addresses identified by the VA's Veterans Benefits Administration and Veterans Health Administration were in conflict.  The letter from the VA Medical Center requesting the Veteran to report for the scheduled examinations is not of record.  Moreover, a specific indication from the Medical Center that the Veteran did not in fact appear for those examinations is also not on file.  There is of record a Report of General Information, indicating that in June 2011 an AMC employee contacted the Veteran's guardian by telephone to determine why the Veteran had failed to appear for his VA examinations and was advised that the Veteran was living in a group home and, while being escorted to his VA examinations, fled and had not yet returned to the group home.  The AMC in denying the benefits sought on appeal through its supplemental statement of the case of May 2012 cites 38 C.F.R. § 3.655 (2012) as to the Veteran's failure to produce evidence of good cause in failing to appear for scheduled VA medical examinations and references notice of cancelled VA examinations, not now of record.  Remand is necessary to again attempt to afford the Veteran the previously requested VA examinations, with adequate, written notice being provided to the Veteran, to include that furnished to him through his guardian, so as to ensure to the extent possible his appearance for the noted ear, eye, and mental disorders evaluations.  

In February 2012, the Walter P. Reuther Psychiatric Hospital advised VA of the Veteran's admission to that hospital in late November 2011 for treatment of his schizophrenia.  No attempt has been made to date by VA to obtain the report of that inpatient treatment.  Remand is required under the VA's duty to assist to obtain that hospitalization report.  

Accordingly, this case is REMANDED for the following actions:

1.  Clarify with the Veteran and his guardian as to whether he desires to be represented by any veterans' service organization, attorney, or other person as to this pending appeal before VA and assist him in effectuating an appointment of his desired service organization, attorney, or agent.  

2.  Ascertain whether or not a VA audiology was performed on July 13, 2007.  If it was, then undertake whatever actions are necessary in order to locate and associate the report of that evaluation with the Veteran's claims folder.  Those efforts must continue until the record is found and associated or until a formal, written determination is made that the record is unavailable and that further efforts to locate it would be futile, with notice to the Veteran.  If the July 2007 audiology examination was not performed, the record should be annotated to that effect and no further actions are then indicated as to that matter.  

3.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

4.  After obtaining authorization, obtain the report of inpatient hospitalization of the Veteran in November 2011 at the Walter P. Reuther Psychiatric Hospital for inclusion in his VA claims folder.  

5.  Thereafter, afford the Veteran VA ear and eye examinations in order to determine the nature and etiology of his claimed hearing loss and bilateral eye disorders.  Arrangements for those examinations should be coordinated through the Veteran's guardian, with notice to the Veteran and his guardian at their addresses of record.  Copies of those notice letters should be made a part of the Veteran's claims folder.  The claims file should be made available for review in conjunction with those examinations and each such examiner should be asked to note in his or her examination report whether in fact the claims folder was made available and reviewed.  Each such examination should entail the taking of a complete medical history, as well as the conduct of a physical examination and diagnostic testing deemed necessary by each examiner.  

Following the conduct of the examinations, request the examiners to provide their respective opinion as to whether any hearing loss or an eye disorder (a) clearly and unmistakably (obvious and manifest) existed prior to service entrance for either period of service and (b) whether any such disorder clearly and unmistakably (obvious and manifest) was not chronically worsened during either period of service.  If the answer to either (a) or (b) above is negative, offer an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified hearing loss or eye disorder originated in or is otherwise related to either period of active service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should furnish a complete rationale for each opinion provided. 

6.  Also afford the Veteran a VA examination to determine the nature and etiology of any existing acquired psychiatric disorder, to include PTSD and schizophrenia.  Arrangements for this examination should be coordinated through the Veteran's guardian, with notice to the Veteran and his guardian at their addresses of record.  Copies of those notice letters should be made a part of the Veteran's claims folder.  The claims file should be made available for review in conjunction with the examination and the examiner should be asked to note in his or her examination report whether in fact the claims folder was made available and reviewed.  The examination should entail the taking of a complete psychiatric history, as well as the performance of a complete mental status evaluation and any diagnostic testing deemed necessary by the examiner.  

Following the conduct of the examination, request the examiner to provide an opinion in terms of whether any acquired psychiatric disorder (a) clearly and unmistakably (obvious and manifest) existed prior to service entrance for either period of active service and (b) whether any such disorder clearly and unmistakably (obvious and manifest) was not chronically worsened during either period of active service.  If the answer to either (a) or (b) above is negative, offer an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified acquired psychiatric disorder, to include PTSD and/or schizophrenia, originated in or is otherwise related to either period of active service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided. 

7.  Lastly, readjudicate the issues remaining on appeal and if any benefit is not granted to the Veteran's satisfaction, furnish him a supplemental statement of the case and permit him a reasonable period for a response.  Thereafter, return the VA claims folder to the Board for further review of the appellate issues.  

No action by the Veteran is required until he is further notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


      (CONTINUED ON NEXT PAGE)



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


